
	

115 HR 3645 IH: United States Optimal Use of Trade to Develop Outerwear and Outdoor Recreation Act
U.S. House of Representatives
2017-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3645
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2017
			Mr. Reichert (for himself, Mr. Blumenauer, Mr. Paulsen, Mr. Thompson of California, Mr. Smith of Nebraska, Mr. Schrader, Mr. Polis, Mr. Heck, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To eliminate duties on imports of recreational performance outerwear, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the United States Optimal Use of Trade to Develop Outerwear and Outdoor Recreation Act or the U.S. OUTDOOR Act. 2.Elimination of duties on recreational performance outerwear (a)In generalEach subheading of the Harmonized Tariff Schedule of the United States specified in subsection (b) is amended—
 (1)by striking the matter in the column one general rate of duty column and inserting Free; and (2)by striking the matter in the column one special rate of duty column.
 (b)Subheadings specifiedThe subheadings of the Harmonized Tariff Schedule of the United States specified in this subsection are the following:
				
					
						
							6201.91.036203.41.036204.69.02
							6201.91.056203.41.066204.69.03
							6201.92.056203.41.086204.69.04
							6201.92.176203.42.056204.69.05
							6201.92.196203.42.076204.69.06
							6201.93.156203.43.036210.40.15
							6201.93.186203.43.056210.40.25
							6201.93.456203.43.096210.40.28
							6201.93.476203.43.116210.40.29
							6201.93.496203.43.136210.50.03
							6201.99.156203.49.016210.50.05
							6202.91.036203.49.056210.50.12
							6202.91.156203.49.096210.50.22
							6202.92.036204.61.056211.32.50
							6202.92.056204.61.156211.33.50
							6202.92.126204.62.056211.39.03
							6202.93.016204.62.156211.39.07
							6202.93.036204.63.026211.39.15
							6202.93.056204.63.036211.42.05
							6202.93.076204.63.086211.43.05
							6202.93.096204.63.096211.49.03
							6202.99.156204.63.116211.49.15
							6203.41.016204.69.016211.49.25.
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 15 days after the date of the enactment of this Act.
			
